Citation Nr: 1039401	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  98-00 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of lead 
poisoning, and exposure to trichloroethylene, to include chronic 
fatigue syndrome and multiple chemical sensitivity syndrome.


REPRESENTATION

Appellant represented by:	Terence Gilroy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of February 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).

An October 2006 Board decision found that service connection was 
not warranted for residuals of lead poisoning, and exposure to 
trichloroethylene, to include chronic fatigue syndrome and 
multiple chemical sensitivity syndrome.  The Veteran appealed the 
denial to the United States Court of Appeals for Veterans Claims 
(Court).  Consequent to a May 2008 Order granting a May 2008 
Joint Motion for Remand (Joint Motion), the Veteran's appeal was 
remanded to the Board.

A letter was sent to the Veteran and his representative on 
September 18, 2008, in which he was given 90 days from the date 
of the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  In 
December 2008, additional argument was received from the 
Veteran's newly-acquired pro bono attorney.  In January 2009, the 
Board remanded the Veteran's appeal to comply with the directives 
of the May 2008 Joint Motion, and directed that a copy of the 
January 2005 independent medical examiner opinion be provided to 
the Veteran, and thereafter, that the appeal be readjudicated.  
This was accomplished in the February 2009 supplemental statement 
of the case.  

In May 2009, the Veteran's attorney requested that the Veteran be 
provided a video hearing before the Board at "a suitable 
location near his home," in light of the Veteran's claimed 
medical disorder.  In June 2009, the Board again remanded the 
Veteran's appeal so that a video hearing could be scheduled.  In 
February 2010, the Veteran's attorney notified the Board that the 
Veteran was unable to travel from his home to the Portland RO for 
the video Board hearing, thereby withdrawing the request for a 
video hearing.  However, the attorney then moved for an in-person 
hearing in Washington, D.C. so that he, the attorney, could 
provide argument, without the presence or participation of the 
Veteran.  That motion to reschedule was denied in April 2010, and 
no additional requests to reschedule have been received.  

To that end, the Board finds that there has been substantial 
compliance with the directives of the January 2009 Remand in this 
case, such that an additional remand to comply with such 
directives is not required.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, appellate adjudication may proceed.


FINDING OF FACT

The probative and persuasive evidence of record does not reflect 
that the Veteran currently has residuals of lead and carbon 
tetrachloride poisoning or other toxic exposure, to include 
chronic fatigue syndrome, due to any incident of active military 
service.


CONCLUSION OF LAW

Residuals of lead poisoning, and exposure to trichloroethylene, 
to include chronic fatigue syndrome and multiple chemical 
sensitivity syndrome, were not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, all the evidence in the Veteran's claims file has 
been thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate decision 
exists, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his or her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each piece 
of evidence does not have to be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal.  The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).  

In this case, the Veteran contends that he was exposed to 
trichloroethylene during his military service, and as a result, 
has developed both chronic fatigue syndrome and multiple chemical 
sensitivity syndrome.  In multiple written statements, he has 
asserted that this exposure occurred both as a result of the 
Veteran's work with lead solder, during which times he often held 
pieces of metal in his mouth, as well as in conjunction with his 
work as an electronics technician, where he was surrounded by 
toxins in things he touched and the air he breathed.

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records show that the Veteran 
reported a history of gastritis at his January 1973 service 
entrance examination; the examining physician noted that there 
had been no evidence of ulcers on x-ray examination.  A January 
1973 private treatment record also noted gastritis, but no 
symptoms of a stomach disorder.  In December 1975, the Veteran 
reported to sick call and noted that he had a recent episode 
where he passed out.  Vasodepressor syncope was diagnosed.  In 
March 1976, the Veteran reported that he had experienced an 
additional episode of syncope in December 1975.  At that time, an 
electroencephalogram was normal, thus allowing the military 
physicians to rule out a seizure disorder.  Finally, at the June 
1979 service separation examination, the Veteran reported 
dizziness, but no shortness of breath, asthma, chest pain or 
pressure, or gastrointestinal symptoms; objective physical 
examination was normal.

The Veteran's service personnel records reflect that he received 
"good" marks during each of his annual evaluations in June 1976 
and June 1977.  However, in March 1978, an interim evaluation 
noted that the Veteran was frequently tardy, needed to work on 
his military appearance, and had an uncooperative attitude.  The 
evaluator noted that he lacked motivation, resisted constructive 
criticism, and was a disruptive influence on his unit.  
Similarly, a June 1978 annual evaluation noted that his duty 
performance was mediocre, in that he was neglectful and slow to 
respond to many of his duties, and that efforts by his superiors 
to assist in improving his performance had been met with 
resentment.  A November 1978 evaluation noted that the Veteran's 
ability to perform his duties varied based on his like or dislike 
of the assigned tasks.  Finally, approximately two months prior 
to his separation from service in April 1979, the Veteran's 
evaluators again noted that he needed to work on his military 
appearance, and was being reprimanded due to his unauthorized 
entry into, and personal use of the items in, a locked 
"controlled item locker" which held supplies only for official 
use.

The first postservice evidence of the Veteran's claimed residuals 
is noted in a January 1995 private treatment record, wherein he 
reported cyclical fatigue with decreased stamina during fitness 
activities.  At that time, he indicated that he had self-treated 
what he felt was seasonal affective disorder with light therapy.  
While noting that he was dealing with school-related stressors, 
to include being on academic probation, the Veteran stated his 
belief that his fatigue was unrelated to these factors.  The 
examining clinician diagnosed chronic cyclical fatigue.  In a 
later January 1995 record, a clinician advanced the possibility 
that the fatigue was related to stress or depression, as opposed 
to having a physiological cause; in March 1995, depression was 
first formally diagnosed.  In September 1996, the Veteran 
reported his belief after reading a medical publication that his 
previously-noted fatigue, as well as recent memory loss and 
difficulty with concentration, might be due to lead toxicity.  
The Veteran's private chiropractor concluded in September 1996 
that, based on the Veteran's reported clinical history, that the 
Veteran had occupationally-induced lead toxicity, as manifested 
by a history of dizziness, and current experiences with chronic 
fatigue, cognitive difficulties, and personality changes.  The 
same private chiropractor diagnosed chronic fatigue syndrome in 
May 1997, and stated that it was the direct result of inservice 
exposure to carbon tetrachloride and lead solder.  

At the March 1998 VA mental disorders examination, the Veteran 
reported a history of opioid use, and was insistent that his 
fatigue and other claimed symptoms were physiologic in nature.  
The VA examiner diagnosed a major depressive episode, and stated 
that if another disorder was diagnosed for which depression was a 
symptom, the depressive episode may "be labelled" as due to 
that "condition."  The examiner, however, noted that neither 
chronic fatigue syndrome, nor lead poisoning, was a psychiatric 
diagnosis.  At the March 1998 VA chronic fatigue syndrome 
examination, the examiner noted that the Veteran's postservice 
medical records were devoid of diagnoses of lead poisoning or 
hepatic disorders associated with carbon tetrachloride.  
Moreover, the examiner noted, the Veteran asserted that the onset 
of his symptoms occurred in 1990, at least 11 years after his 
last date of possible inservice exposure to lead and carbon 
tetrachloride.  Physical examination was normal, and a July 1998 
addendum noted that with normal laboratory test results, and 
based on the neuropsychiatric evaluation, a somatoform disorder, 
rather than any type of chemical poisoning, was indicated.  The 
examiner noted the Veteran's unhappiness with this diagnosis, as 
he again asserted that his symptoms were physiologic in origin.  

The July 1998 VA neuropsychiatric examination report noted the 
lack of fatigue or cognitive impairment symptoms between the 
Veteran's date of service separation and 1990; the VA examiner 
noted the Veteran's suggestion that such an asymptomatic period 
was "normal" in lead poisoning cases, even as he reported that 
he had completed his Bachelor's degree in engineering full-time 
from 1993 to 1997.  Psychological testing revealed that the 
Veteran had a type of personality in which individuals converted 
psychological problems into somatic complaints, and gave defenses 
which appeared tenuous to everyone else; the examiner noted that 
these individuals described themselves as tired, inefficient, 
lethargic, and having been  treated unfairly by life.  The 
provisional diagnoses included somatoform disorder, not otherwise 
specified; episodic major depressive disorder; narcissistic 
personality traits; and, by report, fatigue and exposure to lead.

A June 1999 private treatment record indicated that the Veteran 
had previously been treated by that facility in 1996 for 
concentration difficulties; on testing, it was found that the 
Veteran had a number of psychological overlays, had been seen by 
a psychiatrist, and had been prescribed psychiatric medication.  
Diagnoses during that treatment included chronic fatigue and 
attention deficit disorder.

A June 1999 state disability services psychiatric evaluation 
recorded the Veteran's chief complaints of fibromyalgia and 
chronic fatigue syndrome, noting that the symptoms of these 
disorders began in 1990 or 1991, that chronic fatigue syndrome 
began to interfere with his last 2 years of college, and that 
chronic fatigue syndrome was formally diagnosed in 1996.  After a 
mental status evaluation, the diagnoses were rule out paranoid 
schizophrenia; mood disorder due to chronic fatigue syndrome; 
self-reported attention deficit disorder; personality disorder, 
not otherwise specified, with antisocial traits; chronic fatigue 
syndrome, fibromyalgia, and food allergies.  The state evaluator 
suspected that the Veteran was paranoid schizophrenic, but noted 
that the Veteran did not admit to having overt psychotic 
symptoms.

In June 1999, the Veteran's private chiropractor reported 
treating the Veteran for extreme fatigue, exercise intolerance, 
concentration and memory problems, and fibromyalgia, which by the 
Veteran's report had been increasing in severity for the last 6 
years.  The chiropractor noted an unremarkable medical history 
with the exception of the claimed exposure to trichloroethylene 
and lead solder during military service, and the occurrence of 
syncope or seizures during service.  The chiropractor noted that 
trichloroethylene was known to cause neurological and cognitive 
problems, gastrointestinal changes, and liver damage, and that 
lead exposure was well known to cause cognitive dysfunction, 
neurological problems, and pain.  Finally, the chiropractor 
opined that the Veteran's inservice exposure to these chemicals 
had caused the Veteran's inservice symptoms as well as his 
current complaints. 

In September 2000, a private physician, Dr. P. D., noted the 
Veteran's reported adverse reaction to multiple chemical fumes, 
to include automobile and diesel exhaust, which caused 
respiratory distress, cough, headaches, palpitations, and severe 
fatigue.  He also identified the Veteran's reported inservice 
toxic exposures while working with lead solder as an electrical 
technician.  Dr. P. D. noted that the toxin exposures were 
"significant and lengthy," beginning in 1976, such that the 
Veteran likely accumulated trichloroethylene in his system as a 
result.  Given the Veteran's history, Dr. P. D. concluded, it was 
more likely than not that the solvent exposure the Veteran 
reportedly experienced in service was a significant contributing 
factor to his current medical complaints, especially in light of 
the lack of major exposures to solvents in other settings. 

In November 2000, a VA clinician noted that the Veteran's 
diagnosed multiple chemical sensitivity syndrome by report could 
certainly be connected to the Veteran's being depressed, despite 
his denial of significant depressive symptoms.  At the November 
2000 VA general medical examination, the Veteran reported chronic 
fatigue that had reduced his energy by 20 percent since his 1998 
VA examination.  He complained of multiple chemical sensitivity 
syndrome with reactions to plastics, perfumes, and other 
chemical-based items, and reported symptoms to include lack of 
concentration, cognitive impairments, dizziness, muscle aches, 
tinnitus, vomiting, shortness of breath, coughing, wheezing, 
stomach pain, arrythmia, rashes, and swollen glands.  He noted 
that these symptoms began in 1989, and that he was completed 
disabled by 1996.  After clinical evaluation, the VA examiner 
diagnosed somatoform disorder with perceived sensitivity to 
multiple man-made chemicals, as well as chronic fatigue syndrome, 
which the examiner felt was severely disabling.  The examiner did 
not order additional testing, indicating that there was no 
evidence of systemic illness secondary to the claimed inservice 
toxin exposures.  

In July 2002, another private physician, Dr. R. H., diagnosed 
both chronic fatigue syndrome and multiple chemical sensitivity 
syndrome, and opined that these disorders were "as likely as not 
secondary to the Veteran's exposure to toxins during his military 
service."  No rationale was provided in Dr. R. H.'s opinion 
letter.  An independent medical opinion was obtained in January 
2005.  The independent medical examiner's opinion stated that 

[as] requested, I have reviewed the file 
of [the Veteran].  I have searched the 
computerized medical literature for 
information on the exposure of interest.  
I have also reviewed these topics in 
standard, current textbooks of 
occupational medicine.

I understand that [the Veteran] served on 
active duty from February 1973 to June 
1979.  His military occupational specialty 
was that of a telephone switching 
equipment repairman.  Exposures he 
describes include cleaning solutions 
containing carbon tetrachloride, 
trichloroethylene and materials containing 
lead.  He said he used to hold pieces of 
metal containing lead in his mouth as he 
worked.

The medical record contains information on 
[the Veteran] having been treated for 
depression and anxiety in a progress note 
dated 1/12/95.  It is my opinion that 
these diagnoses explain his fatigue 
because they are commonly associated with 
tiredness.  Because [the Veteran] has 
accepted limited therapy for these 
problems, they are probably not optimally 
managed at this time and therefore explain 
his complaints.  I doubt that he has a 
serious medical illness, such as a cancer, 
as an explanation for his fatigue.  If 
this were the case, this illness would 
have become apparent by this point in 
time.  Thyroid disease and anemia have 
been excluded as an explanation for his 
symptoms.  This diagnosis of chronic 
fatigue syndrome should be made only if 
there is no other explanation for the 
symptoms.

There is no objective evidence that he has 
sensitivity to multiple chemicals.  His 
lung function test, done to look for 
bronchospasm in response to chemical 
exposure, is normal.  The results of the 
hair analysis he had done for toxins do 
not contain useful information.  The 
symptoms he reports in reaction to 
ordinary life experiences are not 
biologically plausible.  The symptoms 
described as being those of allergy in a 
letter dated 9/8/2000 from [Dr. P. D.] are 
nonspecific.  Allergy has not been 
demonstrated as an explanation for these 
symptoms.

It is my opinion that it is at least as 
likely as not that the veteran does not 
have either chronic fatigue syndrome or 
multiple chemical sensitivity.  The 
cleaning solutions to which he reports 
having been exposed can cause acute 
effects but chronic effects years after 
exposure are not common.  Chronic fatigue 
syndrome and multiple chemical sensitivity 
are not described as being associated with 
these exposures.  Exposure to 
trichloroethylene can cause chronic facial 
numbness but this is not the symptom he 
describes having.  Carbon tetrachloride 
can cause acute liver failure and 
resulting chronic liver disease but there 
is no evidence of either having occurred 
in the patient.  Furthermore, there is no 
evidence in the record to support a 
diagnosis of chronic lead poisoning.

Subsequent to the May 2008 Joint Motion, Dr. R. H. dismissed the 
January 2005 independent medical examiner opinion in a November 
2008 response.  He pointed out that the independent medical 
examiner was educated in Germany, where chronic fatigue syndrome 
and multiple chemical sensitivity syndrome were diagnoses "which 
are to be considered psychological problems unless proven 
otherwise," in addition to noting that the medical literature on 
which the January 2005 opinion was based was German publications 
which turned out to be heavily biased.  Conversely, Dr. R. H. 
noted, his opinion relied on current medical literature, showing 
fibromyalgia, chronic fatigue syndrome, and multiple chemical 
sensitivity syndrome all having a possible common physiologic 
basis, rather than psychiatric.  Finally, Dr. R. H. rejected the 
independent medical examiner's finding that the Veteran's 
symptoms were not biologically plausible, theorizing instead that 
chemical exposure can cause both acute symptoms and various 
chronic diseases, such as cancers.  

In a November 2008 letter, Dr. P. D. also rejected the January 
2005 independent medical examiner's opinion, noting that "it is 
important for us to not be too arrogant in our current 
understandings.  The fact that we cannot completely explain how 
multiple chemical sensitivity syndrome occurs does not mean that 
it doesn't exist as a medical problem.  There are many medical 
problems that haven't been completely explained."  He noted that 
he had personally witnessed the Veteran's significant symptoms 
provoked by very limited exposure to noxious materials back in 
September 2000, thus being the basis for Dr. P. D. to find that 
an allergy existed.  Moreover, while the January 2005 independent 
medical examiner opinion concluded that it was uncommon for 
cleaning solutions to have such significant chronic effects years 
after exposure, his clinical evaluation found that the Veteran 
did have such uncommon chronic effects.  Finally, he noted that 
in his clinical practice, he had other patients would had 
previously been exposed to trichlorethylene, and had later 
developed chronic fatigue syndrome and other symptoms.  Later in 
November 2008, Dr. P. D. concluded that in all medical 
probability, the Veteran had multiple chemical sensitivity 
syndrome and that was the underlying cause of his chronic fatigue 
syndrome.  

In March 2009, Dr. R. H. again provided his conclusion that to a 
reasonable degree of medical certainty, the Veteran was suffering 
from chronic fatigue syndrome and multichemical sensitivities.  
Noting that he had now reviewing all of the materials provided to 
the independent medical examiner, to include the Veteran's 
service treatment records, he stated that it was also his medical 
judgment that the Veteran's situation is at least as likely as 
not the result of his exposure to toxins during military service.  

In March 2009, Dr. P. D. again took issue with the January 2005 
independent medical examiner's opinion.  Specifically, Dr. P. D. 
pointed out that prior to 1978, when the Veteran was then first 
exposed to toxins due to a change in job tasks, his personnel 
evaluations were "exemplary," compared to after his assigned 
work responsibilities became involved with toxin exposure, 
wherein his personnel evaluations were markedly less positive.  
He also noted that the record in general did not support the 
independent medical examiner's opinion that the Veteran's fatigue 
and/or multichemical sensitivities syndrome was due to a 
psychiatric disorder, arguing that because no clear physiological 
cause was initially found, the fatigue and sensitivities were 
dismissed as psychiatric symptoms without further investigation, 
and that the multiple opinions of record concluding that the 
fatigue and chemical sensitivities were psychiatric in origin was 
simply a restatement of previous incorrect, baseless diagnoses.  
In conclusion, Dr. P. D. stated that the Veteran's multiple 
chemical sensitivity syndrome was the underlying cause of his 
chronic fatigue and of his multiple other adverse reactions to 
chemical exposures.  Moreover, he argued, it was "highly 
medically probable" that his systematic unprotected exposures to 
trichloroethylene, while working as an electronics technician, 
played a highly significant role in precipitating this chronic 
condition.  

As an initial matter, and as noted in the October 2006 Board 
decision, the Veteran contended in his May 1997 notice of 
disagreement that 38 U.S.C.A. § 1154 (b) applies to his case.  
38 U.S.C.A. § 1154 (b) (West 2002 & Supp. 2009).  This law 
pertains to Veterans who served in combat situations during a 
wartime period, and the Veteran's Department of Defense Form DD-
214, Armed Forces of the United States Report of Transfer of 
Discharge, does not reflect that he served in combat, or during a 
wartime period.  Moreover, his allegation that he should have had 
additional testing during military service to confirm the 
existence of toxic poisoning is no more than speculation on his 
part; it presumes that such testing would have been 
diagnostically definitive.  As noted above, the Veteran did not 
display symptoms of chronic fatigue syndrome or multiple chemical 
sensitivity syndrome during service; to the extent that he 
experienced dizziness and syncope, the record reflects that those 
symptoms were fully explored, to include completion of an 
electroencephalogram.  Ultimately, the Veteran's allegations in 
this regard are simply presumptions which the Board cannot make.

Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that 
service connection requires a showing of current disability); 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation).  Thus, the threshold question in 
this case is whether the Veteran, in fact, has a residual 
disorder resulting from the claimed inservice lead and 
trichloroethylene exposure, namely chronic fatigue syndrome or 
multiple chemical sensitivity syndrome.  After thorough and 
complete review of the evidence of record, both in favor of and 
against the Veteran's claim, the Board finds that no such 
residual disorder exists.  

The two episodes of syncope noted in service in December 1975, 
while unexplained, were not followed by any other episodes of 
syncope or dizziness in the remaining three years and some months 
of his military service.  Indeed, on service separation, he 
denied experiencing shortness of breath, chest pain, and 
gastrointestinal symptoms, and the physical examination was 
normal.  Moreover, there is zero evidence from that time through 
January 1995, associated with the record, that he experienced 
symptoms of fatigue or chemical sensitivity.  The Veteran alleges 
various dates of onset for his claimed disorder, ranging from 
1989 through 1991.  Even then, had the claimed symptoms begun in 
1989, there would be a period of 10 years in which there was no 
recorded symptomatology, and no allegations of symptomatology.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the claimant 
failed to provide evidence which demonstrated continuity of 
symptomatology, or to account for the lengthy time period for 
which there is no clinical documentation of his claimed 
condition).  Despite the Veteran's contention at the July 1998 VA 
neuropsychiatric examination that such an asymptomatic period was 
"normal," as a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide a 
probative opinion on a medical matter involving such complexity, 
particularly the diagnosis of a specific disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (holding that a layperson is generally 
not capable of opining on matters requiring medical knowledge).

Moreover, the opinions provided by the Veteran's chiropractor in 
May 1997, and by Drs. R. H. and P. D. in 2000, 2002, 2008, and 
2009, do not address that asymptomatic period.  They appear to 
focus solely on the Veteran's chemical sensitivity and his 
fatigue symptoms as reported, and do not address that those 
symptoms could also be due to a psychiatric condition.  They 
appear to take the Veteran's claimed diagnosis, and provide a 
rationale for it, instead of investigating other avenues.  
Indeed, they do not address non-VA opinions, such as the June 
1999 state disability services evaluation, which also found 
psychiatric disorders.  The Court has previously held that most 
of the probative value of a medical opinion comes from its 
reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  In this case, the Board finds that the reasoning 
provided by Drs. P. D. and R. H., in ignoring both the lack of 
continuity for the first ten postservice years, as well as the 
possibility that the displayed symptoms had an alternate cause, 
is of less probative value.  

Specifically, Dr. R. H., in his November 2008 letter, attacks the 
January 2005 independent medical examiner on the basis that she 
was briefly educated in Germany and therefore may have cited to 
"biased" German medical literature, as well as been predisposed 
to conclude that the Veteran's symptoms were psychiatric in 
origin as that was an outdated theory as to fatigue and chemical 
sensitivity.  However, the Board notes that the independent 
medical examiner is also a professor of internal medicine at a 
state university-affiliated school of medicine in the Midwest 
region of the United States, and a 1981 graduate of another 
Midwest medical school; in her 2005 opinion, 24 years after her 
medical school degree was granted, she noted the use of 
"current" medical literature in forming her opinion.  Moreover, 
Dr. P. D., in his November 2008 letter, reiterates his personal 
witnessing of the Veteran's reactions to chemicals, and argues 
that he had other patients who had previously been exposed to 
trichlorethylene, and "later" developed fatigue and chemical 
sensitivity.  But here, as before, Dr. P. D. does not address the 
minimum ten year period in which the Veteran had no symptoms or 
complaints of fatigue or chemical sensitivity, let alone identify 
such a lapse between exposure and symptom onset in the other 
cited patients.  The multiple opinions from these two physicians 
repeatedly relate the Veteran's fatigue and chemical 
sensitivities to his in-service toxin exposure.

Conversely, the opinions of the March 1998 VA mental disorders 
examiner, the July 1998 VA neuropsychiatric examiner are 
probative, as they consider the absence of symptomatology, 
documented or alleged, in the years between the Veteran's 
separation from service and the onset of his symptoms.  Both of 
these examinations found psychiatric disorders, specifically 
somatoform disorder, based on a full mental evaluation.  Yet, the 
Board affords the most probative weight to the opinion of the 
January 2005 independent medical examiner.  Stating awareness of 
the Veteran's claimed inservice exposures, the January 2005 
opinion noted that if the Veteran had a "serious medical 
illness, such as a cancer, as an explanation for his fatigue . . 
. [it] would have become apparent by this point in time."  In 
support of her opinion, the independent medical examiner pointed 
out the normal bronchospasm tests, which would have shown 
abnormalities had the Veteran's response to chemical exposure 
been actual allergies.  This point was also made by the November 
2000 VA general medical examiner, who did not find evidence of 
systemic illness warranting further clinical testing.  

Additionally, the independent medical examiner's conclusion that 
the Veteran's fatigue was due to depression and anxiety, first 
diagnosed in 1995, and the fatigue's chronicity was due to his 
"limited" acceptance of psychiatric treatment, is validated by 
findings of other physicians who considered both physiologic and 
psychiatric etiologies for the Veteran's symptoms.  Specifically, 
the March 1998 VA chronic fatigue syndrome examiner noted the 
Veteran's "unhappiness" with a psychiatric diagnosis, not a 
physiologic one; the March 1998 VA mental disorders examiner 
noted the Veteran's insistence that his symptoms were not due to 
psychiatric causes; and the July 1998 VA neuropsychiatric 
examiner noted that individuals with somatoform disorder, with 
which she diagnosed the Veteran, described themselves as tired, 
inefficient, lethargic, and prone to convert psychologic problems 
into somatic physical complaints.  The July 1998 VA examiner, 
specifically, recorded the Veteran's complaint that he had been 
unfairly treated by life.

Ultimately, although several physicians have advanced diagnoses 
of chronic fatigue syndrome and multiple chemical sensitivities 
syndrome, those diagnoses are predicated on the limited basis of 
the Veteran's inservice exposure to lead and trichloroethylene.  
They do not consider that the Veteran's fatigue, and indeed his 
reactions to chemicals as Dr. P. D. stated he witnessed himself, 
could be psychological reactions, not physiological ones.  Such 
was the conclusion of the November 2000 VA general medical 
examiner, who noted that the Veteran had somatoform disorder 
"with perceived sensitivity to multiple man-made chemicals."  
For the reasons discussed here, service connection for residuals 
of lead poisoning or exposure to trichloroethylene, to include 
chronic fatigue syndrome and multiple chemical sensitivity 
syndrome, is not warranted.

Because the probative and persuasive evidence does not reflect 
that the Veteran has residuals of lead poisoning or exposure to 
trichloroethylene, to include chronic fatigue syndrome and 
multiple chemical sensitivity syndrome, as a result of military 
service or an incident therein, the preponderance of the evidence 
is against his claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim must 
be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




Veterans Claims Assistance Act of 2000 (VCAA)

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  A letters dated in September 2001 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, although the Veteran was not formally notified 
of regulations pertinent to the establishment of an effective 
date and of the disability rating, he has not been prejudiced 
thereby, as he has been represented by counsel since his claim 
was remanded by the Court in May 2008, and the preponderance of 
the evidence is against his claim for service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
indicated at his August 2002 hearing that he applied for Social 
Security Administration disability benefits in 1997, but was 
rejected.  Review of the record subsequent to that hearing does 
not reflect that the Veteran further applied for, or is currently 
in receipt of, SSA disability benefits.  Therefore, the RO's 
failure to request and obtain any relevant SSA records was not in 
error.  38 C.F.R. § 3.159 (c) (2).  An independent medical 
examiner's opinion was obtained in January 2005; VA examinations 
had previously been obtained in March 1998, July 1998, and 
November 2000, and the Veteran has not argued, and the record 
does not reflect, that this examination was inadequate for rating 
purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for residuals of lead poisoning, and exposure 
to trichloroethylene, to include chronic fatigue syndrome and 
multiple chemical sensitivity syndrome, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


